Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Most pertinent prior art, including U.S. Patent Pub. No. 2021/0007778 to Shoham, U.S. Patent Pub. No. 2021/0093457 to Hodrinksy et al., and U.S. Patent No. 10,442,182 to Varanasi et al. disclose a method for growing a spinal implant in situ, using a surgical additive-manufacturing system including a dispensing component, positioning the dispensing component adjacent an exterior surface of a first patient vertebra, maneuvering the dispensing component, and depositing, by the dispensing component, printing material and yielding the spinal implant and anchors grown in situ. The prior art fails to teach or disclose, however, in a second positioning step, the dispensing component adjacent the vertebrae, outside of the interbody space, and maneuvering, in a second applying step, the dispensing component adjacent the vertebrae and depositing, by the dispensing component, printing material on an exterior surface of each vertebrae forming an extrabody implant part connected to the interbody implant part and vertebrae connecting the first vertebra to the second vertebra..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775